Exhibit MUSTANG CAPITAL ADVISORS, LP A Texas Limited Partnership Amended and Restated Limited Partnership Agreement July 9, NOTICE NEITHER MUSTANG CAPITAL ADVISORS, LP NOR THE LIMITED PARTNERSHIP INTERESTS THEREIN HAVE BEEN OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR THE SECURITIES LAWS OF ANY OF THE STATES OF THE UNITED STATES. THE OFFERING OF SUCH LIMITED PARTNERSHIP INTERESTS IS BEING MADE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, FOR OFFERS AND SALES OF SECURITIES WHICH DO NOT INVOLVE ANY PUBLIC OFFERING, AND ANALOGOUS EXEMPTIONS UNDER STATE SECURITIES LAWS. THE DELIVERY OF THIS LIMITED PARTNERSHIP AGREEMENT SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY OFFER, SOLICITATION OR SALE OF INTERESTS IN MUSTANG CAPITAL ADVISORS, LP IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED PARTNERSHIP AGREEMENT. i TABLE OF CONTENTS NOTICE i Article I Definitions 2 Article II General Provisions 8 2.1 Formation 8 2.2 Partnership Name. 8 2.3 Fiscal Year. 8 2.4 Registered Office/Agent. 9 2.5 Partners. 9 2.6 Purpose of Partnership. 9 2.7 Assignability of Interest. 9 Article III Management Of Partnership 9 3.1 Management Generally. 9 3.2 Authority of General Partner. 9 3.3 Restrictions on Authority of General Partner. 10 3.4 Reliance by Third Parties. 10 3.5 Activity of General Partner. 10 3.6 Exculpation and Indemnification of the General Partner. 11 Article IV Allocations; Distributions 12 4.1 Allocations of Taxable Items of Income or Loss. 13 4.2 Special Allocations. 13 4.3 Curative Allocations. 15 4.4 Section704(c) Allocation. 15 4.5 Other Allocation Rules. 15 4.6 Distributions. 16 4.7 Preferential Distributions 16 4.8 Tax Distributions. 16 Article V Capital Accounts Of Partners 16 5.1 Capital Contributions. 16 5.2 Capital Accounts; Additional Capital Contributions. 17 5.3 Maintenance of Capital Accounts. 17 5.4 Determination by General Partner of Certain Matters. 18 Article VI Withdrawal Of Capital 18 6.1 Withdrawals in General. 18 6.2 Limitations on Withdrawal. 18 Article VII Admission Of New Partners 18 7.1 Limited Partners. 18 7.2 General Partner. 19 Article VIII Withdrawal, Death Or Insanity Of Partners 19 8.1 Withdrawal of General Partner. 19 8.2 Withdrawal, Death, etc., of Limited Partner. 19 ii Table of Contents 8.3 Payment of Liquidating Share. 19 8.4 Limitations on Withdrawal of Liquidating Share. 20 8.5 Holdings’ Purchase Obligations. 20 Article IX Duration And Termination Of Partnership 21 9.1 Duration. 21 9.2 Termination. 21 9.3 Method of Distributions. 22 9.4 No Restoration of Deficit Capital Account. 22 Article X Reports To Partners 22 10.1 Books of Account. 22 10.2 Interim Reports. 22 Article XI Non-Competition 22 11.1 Non-Competition. 22 11.2 Restrictions Reasonable. 23 11.3 Equitable Relief. 23 Article XII Miscellaneous 23 12.1 Expenses. 23 12.2 General. 24 12.3 Amendments to Partnership Agreement. 24 12.4 Notices. 24 12.5 Counsel. 24 12.6 Use of Name. 24 12.7 Headings. 25 iii Table of Contents AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF MUSTANG CAPITAL ADVISORS, LP This AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of Mustang Capital Advisors,
